office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dpl b1 postf-157278-02 uilc date date to allen mcclurd territory manager taxpayer education and communication from elissa m sissman senior technician reviewer branch disclosure and privacy law subject disclosure of public record tax information in the tenth circuit this memorandum responds to your date request for legal advice which you sent to martin kaye area_counsel sb_se denver your request was subsequently forwarded to our office for response issue whether the internal_revenue_service service may publicize information such as criminal tax prosecutions injunctions and convictions of promoters and or participants of abusive_tax_schemes in the tenth circuit conclusion the tenth circuit has adopted the independent source test which permits the service to disclose criminal tax indictments and other events that transpired in judicial proceedings related to tax_administration but would prohibit disclosure of information obtained from internal service documents related to a taxpayer’s tax_return legal analysis as a general_rule federal tax returns and return_information are confidential and may not be disclosed by the service unless that disclosure is specifically authorized by sec_6103 see 484_us_9 a return is defined as cc pa dpl br1 postf-157278-02 page a ny tax or information_return declaration_of_estimated_tax or claim_for_refund required by or provided for or permitted under the provisions of this title which is filed with the secretary by on behalf of or with respect to any person and any amendment of supplement thereto including supporting schedules attachments or lists which are supplemental to or part of the return so filed sec_6103 return_information is defined inter alia as a taxpayer's identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer’s return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense sec_6103 sec_6103 contains no express exception authorizing the disclosure of tax returns or return_information that has become a matter of public record in connection with tax_administration see 120_f3d_1307 5th cir 890_f2d_18 7th cir as a result the circuit courts are split regarding the proper treatment of tax information that has become a matter of public record in connection with tax_administration the tenth circuit has adopted the independent source test first enunciated by the seventh circuit in thomas supra 1we note that the ninth circuit has taken the most liberal view with regard to public record information it has held that tax information that has been made a part of the public record in connection with tax_administration loses its confidentiality and is no longer subject_to sec_6103's disclosure restrictions see 937_f2d_1485 9th cir cert_denied 502_us_1066 854_f2d_335 9th cir cert_denied 490_us_1034 in contrast the fourth circuit has taken a very restrictive position and has relied on the absence of an express exception in sec_6103 to find that the release of previously publicized return_information violates sec_6103 see 993_f2d_1111 4th cir while the sixth circuit has not made any determinations about information released in judicial proceedings it has determined that tax information that has been made public in connection with recording a federal_tax_lien is no longer protected by sec_6103 see 76_f3d_796 6th cir cc pa dpl br1 postf-157278-02 page the question presented to the court in thomas was whether the issuance by the irs of a press release that contains information about a taxpayer’s tax_liability drawn from a tax_court opinion was an unauthorized disclosure under sec_6103 the taxpayer contended that the information the irs released was tax_return information as defined in sec_6103 and thus that its release without authorization violated the statute the government argued that the taxpayer waived the confidentiality of his tax_return by contesting the deficiency in the tax_court the seventh circuit did not find either argument persuasive instead the seventh circuit held that because the information disclosed by the irs in the press release came from a tax_court opinion ie a source independent of the irs it did not fall into the purview of sec_6103 the court reasoned as follows t he definition of return_information comes into play only when the immediate source of information is a return or some internal document based on a return as these terms are defined in sec_6103 and not when the immediate source is a public document lawfully prepared by an agency that is separate from the internal_revenue_service and has lawful access to tax returns the tax_court is such an agency thomas pincite footnote added accordingly the court held that the irs may publicize tax_court opinions the tenth circuit_court of appeals has adopted the independent source test set forth in thomas see 166_f3d_1088 10th cir cert_denied 528_us_993 date in rice the irs issued two press releases publicizing a criminal tax conviction of one jerry rice rice was found guilty on two counts of filing a false tax_refund claim and three counts of making and subscribing a false tax_return the irs agent who prepared the press releases obtained all of the information included in the release from public sources specifically the agent obtained and reviewed a copy of the indictment attended the taxpayer’s entire trial researched potential penalties applicable to the taxpayer’s crimes and attended his sentencing quoting extensively from the seventh circuit’s opinion in thomas the tenth circuit held for the government specifically the court stated that i f as the government claims the two press releases about which rice complains were based solely on public documents and proceedings ie the irs public affairs officer’s review of the indictment her attendance at trial and sentencing and her research into the possible criminal penalties then rice’s assertion that the government violated sec_6103 by issuing the press releases must fail id pincite the tenth circuit also noted that its decision in rice is not contrary and did not overrule its prior opinion in 697_f2d_899 10th cir see rice pincite in rodgers the tenth circuit rejected the government’s argument that the special agent’ sec_2 disclosure of return and return_information in a federal and state judicial or administrative_proceeding involving the taxpayer is authorized by sec_6103 cc pa dpl br1 postf-157278-02 page prior testimony in a summons enforcement proceeding barred the taxpayer from complaining about any subsequent disclosure of such information specifically the court held that the agent had obtained his confidential information from the taxpayer’s tax_return and not at the public hearing and that the agent’s prior testimony did not alone authorize his subsequent out of court statements to a third party regarding the service’s ongoing investigation rodgers pincite the tenth circuit in rice concluded that under both thomas and rodgers whether information about a taxpayer may be classified as return_information invoking the application of sec_6103 turns on the immediate source of the information see rice pincite thus it is clear that if the tenth circuit in rodgers had applied the independent source test it would have found the disclosure in question to be unauthorized since the information was not obtained from a source independent of the irs such as court records or other public documents recommendation based upon the above analysis of the relevant case law the service may publicize information regarding tax_court cases criminal prosecutions injunctions and convictions in the tenth circuit as long as the information contained in the press release is obtained from a source independent of the service to ensure that this instruction is followed the following procedures and guidelines are recommended 3in addition to the seventh and tenth circuits several other jurisdictions have adopted the independent source test the fifth circuit in 120_f3d_1307 5th cir held that in connection with two irs press releases containing some information obtained from irs files if the immediate source of the information claimed to be wrongfully disclosed is tax_return information as defined in sec_6103 the disclosure violates sec_6103 regardless of whether that information has been previously disclosed lawfully in a judicial proceeding and has therefore arguably lost its taxpayer confidentiality the third and eight circuits have cited thomas in unpublished opinions to justify disclosure based upon public record information see barnes v united_states 17_f3d_1428 3d cir press release announcing indictment issued by u s attorney’s office was not unauthorized disclosure noske v united_states u s app lexis 8th cir irs providing a local newspaper with a copy of a district_court opinion dealing with abusive_tax_shelter did not violate sec_6103 these procedures were adopted by the tax_division department of justice and the service see irm publicity and internal communications disclosure litigation reference book document rev cc pa dpl br1 postf-157278-02 page no person involved in the investigation preparation or litigation of the case at issue be involved of the drafting of the press release all information to be included in the press release must be obtained from an independent source such as court files newspapers previous press releases published court opinions and never from internal service files great care should be exercised in determining whether tax information has actually become a matter of public record as information which is supplemental to that which has become public is subject_to the confidentiality provisions of sec_6103 retrieve and maintain copies of documents pleadings indictments arrest or search warrant affidavits recorded notices of federal_tax_lien independently from the public source or use transcripts or copies of documents containing a court stamp attribute any statements made directly to the public record document press releases should only contain information set forth in the public record and should indicate that the source of the information is the public record press releases should be reviewed by the local disclosure_office and if necessary by the national_office before being published information made public by a taxpayer or third party which is identical to returns or return_information in the possession of the service remains confidential pursuant to sec_6103 thus the service cannot use return_information to confirm information made public by any other party unless specifically authorized to do so by sec_6103 only information that has become a matter of public record in connection with tax_administration may be publicized by the service the service draws a distinction between general_public record information such as divorce decrees and mortgage deeds of trust and return_information that has become a matter of public record through tax_administration in this way the irm publicity and internal communications directs the special_agent in charge sac to either draft or assist in the preparation of the press release see eg irm we agree that the responsibility for advising the public information officer of an indictment trial or conviction appropriately rests with the sac and that the sac should continually be apprized of the steps that are being taken by the public information officer and or department of justice in his case however we strongly caution against obtaining any information directly from the sac for use in a press release as there is the possibility that some of the information may be inadvertently taken from the service’s files cc pa dpl br1 postf-157278-02 page service avoids linking otherwise innocuous public information with a person’s tax_liability if you have any questions in this matter please contact us at cc
